Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Foreign references crossed out, have not been considered on IDS since abstract needs to be cited on IDS since that is the only thing translated.  In order to have foreign references considered, translation needs to be cited, or what is translated needs to be cited on IDS. 

Drawings

 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 8 box 12 , figure 9 boxes 15a-d and figure 10 boxes 15a-f need to be labelled descriptively with text  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 the recitation “the output” lacks antecedent basis.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over 5923546 in view of JP2001-298963 cited by Applicant and CN106787088 cited by applicant . 
5923546 disclose damper for power train comprising piezoelectric transformer and load element connected across the out of piezoelectric transformer, see paragraph 7 description of prior art and fig 2 #1 and #2 .  5923546 lacks disclosing piezoelectric transformer for each one or more phase lines of power train and having respective load element and various piezo electric transformer combinations with load and converter as load element . JP2001-298963 discloses damper at various location of power train cable, in fig 1 damper is located on ac input side, in fig 2 it’s in dc link wiring and fig 3 it’s on motor supply cables. This tires to reduce common mode current noise in a power conversion device easily and inexpensivley according to the abstract.  Hence one could connect damper to each phase as it is usually done with y capacitors and lC  line filter. CN106787088 discloses converter as load element  see buckboost converter in figure 1 .    It would have been obvious to one of ordinary skill in the art to combine the piezoelectric transformer damper of 5923546 with JP2001-238963 various locations of piezoelectric transformer  and converter as load element for improved control.  With respect to dependent claims of EMC filter for connection to power supply and converter both are shown as motor inverter 5 and EMI filter 2, 7 from JP2001298963. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846